DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on April 28, 2021, were received. Claims 1, 2 and 5 have been amended. Claims 4, 6-7, 10-11 and 13-20 have been previously withdrawn from consideration, with Claims 4, 6-7 and 10-11 being subject to rejoinder. None of the Claims have been cancelled or have been added as new. Therefore, Claims 1-12 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 28, 2020.

Election/Restrictions
4.	Claims 1-12 are allowable. The restriction requirement between species, as set forth in the Office action mailed on September 11, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of sub-species I-a and sub-species I-b is withdrawn.  Claims 4, 6-7 and 10-11, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claims 13-20, directed to a species it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
IN THE CLAIMS:
Cancel Claims 13-20.



Claim Rejections - 35 USC § 112
7.	The rejection of Claims 1, 2 and 5, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome based on the amendments to the Claims and the arguments provided on pages 8-9 of the Remarks dated April 28, 2021.

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 1-3, 5, 8-9 and 12 under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 2013/0040196 A1), has been overcome based on the amendments to the Claims and the arguments provided on pages 9-12 of the Remarks dated April 28, 2021.

Allowable Subject Matter
9.	Claims 1-12 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Hosoe et al. (US 2013/0040196 A1), teach a process for producing an alkali metal battery wherein said alkali metal is selected from Li, Na, K, or a combination thereof; said process comprising: continuously feeding an electrically conductive porous layer to a cathode material impregnation zone, wherein said conductive porous layer  contains interconnected electron-conducting pathways; impregnating a wet cathode active material containing a cathode active material and conductive additive mixed with a first liquid electrolyte, into said electrically conductive porous layer; introducing an anode electrode having an anode current collector deposited with a layer of an alkali metal or an alkali metal alloy; and stacking said anode electrode, a porous separator, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725